                       Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 1 of 10


                   1   LATHAM & WATKINS LLP
                       Leslie R. Caldwell (CA Bar No. 302700)
                   2    leslie.caldwell@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, CA 94111-6538
                       Telephone: (415) 391-0600
                   4   Facsimile: (415) 395-8095

                   5   Attorneys for Defendant
                       United Microelectronics Corporation
                   6

                   7

                   8                            UNITED STATES DISTRICT COURT
                   9                         NORTHERN DISTRICT OF CALIFORNIA
               10                                    SAN FRANCISCO DIVISION
               11

               12      UNITED STATES OF AMERICA,                 CASE NO. 3:18-CR-00465-MMC

               13                      Plaintiff,                DEFENDANT UNITED
                                                                 MICROELECTRONICS
               14            v.                                  CORPORATION’S RESPONSE TO
                                                                 UNITED STATES’ MOTION FOR ENTRY
               15      UNITED MICROELECTRONICS                   OF PROTECTIVE ORDER
                       CORPORATION; FUJIAN JINHUA
               16      INTEGRATED CIRCUIT, CO., LTD.; CHEN
                       ZHENGKEN, a.k.a. STEPHEN CHEN; HE
               17      JIANTING, a.k.a. J.T. HO; and WANG        Date:       October 9, 2019
                       YUNGMING, a.k.a. KENNY WANG,              Time:       2:15 p.m.
               18                                                Location:   Courtroom 7, 19th Floor
                                       Defendants.               Judge:      Hon. Maxine M. Chesney
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                  UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     FOR PROTECTIVE ORDER
                                                                                  CASE NO. 3:18-CR-00465-MMC
                           Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 2 of 10


                   1   I.      INTRODUCTION

                   2           Information relating to the alleged trade secrets in the indictment—including at

                   3   minimum, what they are, who may have seen them, where they were kept, and what value (if

                   4   any) they had—is critical to United Microelectronics Corporation’s (UMC) constitutional right

                   5   to a defense. At the same time, UMC recognizes the importance of preserving the confidentiality

                   6   of trade secrets, and to that end has negotiated extensively with the U.S. Department of Justice

                   7   (“DOJ” or “the government”) regarding the provisions of a proposed protective order to be

                   8   submitted to the Court. UMC and DOJ at this point are in agreement as to all but one term of the

                   9   government’s proposed order: Paragraph 7(b), which provides that “Confidential Materials,”

               10      including materials alleged to be trade secrets, “may not be transported or transmitted outside of

               11      the United States, with the exception that they may be transported to Taiwan, Japan, and

               12      Singapore.” See U.S. Mot. for Entry of Prot. Order, Ex. A (Protective Order [Proposed]) (Sept.

               13      11, 2019), ECF No. 62-2 ¶¶ 2, 7(b). The government’s refusal to include Hong Kong—where

               14      one of UMC’s lead outside counsel is based—in the list of permissible locations imposes

               15      significant burdens on UMC, and is neither necessary nor appropriate under the circumstances.

               16      See 18 U.S.C. § 1835(a) (requiring court action where “necessary and appropriate to preserve the

               17      confidentiality of trade secrets”); United States v. Hsu, 155 F.3d 189, 198 (3d Cir. 1998) (“[T]he

               18      confidentiality provision of the [Economic Espionage Act (EEA)] does not exist in a vacuum.

               19      As the EEA provides in § 1835, confidentiality must coexist with or be tempered by other

               20      principles of the law, including a defendant’s constitutional rights and the Federal Rules of

               21      Criminal Procedure.”).1

               22
                       1
                         Micron Technology, Inc. (“Micron”) has joined in the government’s motion for a protective
               23      order, endorsing the government’s reasoning in support of the geographic restriction in
                       Paragraph 7(b) and otherwise relying largely on the allegations in the indictment to argue in
               24      favor of excluding Hong Kong as a permitted location. See Nonparty Micron’s Joinder to U.S.
                       Mot. for Entry of Prot. Order (“Micron’s Joinder”) (Sept. 18, 2019), ECF No. 66 at 2–3 (listing
               25      allegations from the Indictment and noting, “the government’s motion summarizes a host of
                       compelling reasons to not allow any review of Micron’s trade secret materials to occur in Hong
               26      Kong”). Micron’s proposed protective order is identical to the government’s with respect to the
                       geographic restrictions in Paragraph 7(b). See Decl. of Neal J. Stephens in Support of Micron’s
               27      Joinder (Sept. 18, 2019), ECF No. 67 at Ex. A ¶ 7(b). Unless otherwise indicated, UMC’s
                       arguments opposing the geographic limitations in Paragraph 7(b) apply equally to Micron’s and
               28      the government’s arguments. Also, as explained infra at 8–9, UMC disagrees with the
                       additional, non-geographic restrictions that Micron seeks to impose.
                                                                                               UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1                        FOR PROTECTIVE ORDER
                                                                                               CASE NO. 3:18-CR-00465-MMC
                        Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 3 of 10


                   1          First, the government’s motion significantly overstates the risk that Micron’s alleged

                   2   trade secrets would be vulnerable to theft if transported to and kept at the Hong Kong office of

                   3   UMC’s outside counsel, Latham & Watkins LLP (“Latham”). Hong Kong is respected and

                   4   relied upon worldwide as a key international financial, legal, and business center. This is in

                   5   large part because Hong Kong has a well-established legal system and relies on the rule of law—

                   6   including protections for privileged, confidential, and sensitive documents and data. Relying on

                   7   the strength of these protections, many of the United States’—and the world’s—largest and most

                   8   sophisticated organizations have significant operations in Hong Kong. These include many

                   9   organizations for whom information and data security are of paramount concern, such as many

               10      of the most sophisticated U.S. and global banks, law firms, accounting firms, and major

               11      corporations. If DOJ’s dire claims regarding the alleged threat to information security were

               12      correct, it would follow that all of these entities immediately should curtail or shut down

               13      operations in Hong Kong because they are unable to protect the sensitive, confidential and/or

               14      privileged financial, legal, or business information, data, or trade secrets, in their possession and

               15      entrusted to them.

               16             Micron’s own business activities further undercut its and the government’s claims that

               17      the DRAM Confidential Materials in this case would not be safe in Hong Kong. First, outside

               18      this courtroom, Micron highlights and boasts that it has an ongoing DRAM manufacturing

               19      operation and several DRAM (and other technology) design offices in Mainland China—a

               20      country that both DOJ and Micron allege would actively steal the trade secrets relating to some

               21      of the very same technology if it were in Hong Kong. Further, Micron’s outside counsel in the

               22      civil case against UMC and on Micron’s submission to this Court, Jones Day, has offices in both

               23      Mainland China and Hong Kong, and one of the lawyers who has worked on Micron’s litigation

               24      against UMC is based in Hong Kong. See Micron Tech., Inc. v. United Microelectronics Corp.,

               25      Case No. 3:17-cv-06932-MMC; Decl. of Leslie R. Caldwell in Support of UMC’s Response to

               26      U.S. Mot. for Entry of Prot. Order (“Caldwell Decl.”) ¶ 2.
               27             Last, the government greatly understates the burden that this unnecessary geographic

               28      limitation would impose on UMC and its counsel. One of the principal Latham attorneys

                                                                                                 UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                         FOR PROTECTIVE ORDER
                                                                                                 CASE NO. 3:18-CR-00465-MMC
                           Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 4 of 10


                   1   working on this matter resides in and is based in Hong Kong; to require that she travel

                   2   internationally to Taiwan, Singapore, or Japan each time she needs to consult key evidence is

                   3   onerous, and would significantly hamper UMC’s right and ability to mount a defense.

                   4           UMC requests that this Court modify the government’s proposed protective order to

                   5   include Hong Kong in Paragraph 7(b) as a permitted location for transport and safekeeping of

                   6   Confidential Materials.2

                   7   II.     DISCUSSION

                   8           A.     The Government Overstates the Information Security Risk in Hong Kong

                   9           The government’s motion describes alleged information security risks in Mainland China

               10      and asserts: “Given the sophistication of the PRC and its intelligence gathering, there is no

               11      combination of protective measures that would ensure the security of confidential information in

               12      Hong Kong.” U.S. Mot. for Entry of Prot. Order (“U.S. Mot.”) (Sept. 11, 2019), ECF No. 62 at

               13      8. UMC does not accept or agree with the government’s overblown allegations or

               14      characterizations.

               15              Indeed, one of DOJ’s own exhibits greatly undercuts its allegations. The government’s

               16      Exhibit K, a report authored by the U.S. Department of State, notes that, as of 2019:

               17                     The Hong Kong economy was . . . ranked by the Heritage
                                      Foundation as the world’s most free for a 25th consecutive year.
               18
                                      The World Bank ranked Hong Kong in fourth place in its ease-of-
               19                     doing business index for 2018. The Hong Kong legal system
                                      continued to be based on common-law traditions. Judges were
               20                     independent and final judgments respected and enforceable.
                                      Property rights were well protected in law and in practice . . . .
               21                     Hong Kong was not subject to mainland cybersecurity law . . . .
               22      U.S. Mot. for Entry of Prot. Order, Ex. K (U.S. Department of State 2019 Hong Kong Policy
               23      Report) (Sept. 11, 2019), ECF No. 62-12 at 2.
               24              Hong Kong is widely respected and relied upon as a key international financial and
               25      business center. As the government’s Exhibit K notes, as of 2019, “more than 1300 U.S. firms
               26      operated in [Hong Kong], with about 300 U.S. firms basing their Asian regional operations
               27

               28      2
                        UMC also requests that this Court reject Micron’s proposed protective order to the extent it
                       differs from the government’s proposed protective order.
                                                                                               UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3                        FOR PROTECTIVE ORDER
                                                                                               CASE NO. 3:18-CR-00465-MMC
                           Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 5 of 10


                   1   [there]”) Id. at 3. And “[n]early every major U.S. financial firm maintained a presence in Hong

                   2   Kong, with hundreds of billions of dollars in assets under management.” Further, “Hong Kong

                   3   was a major destination for U.S. legal and accounting services.” Id.

                   4           Hong Kong also is a major partner to the United States in international trade. As Exhibit

                   5   K notes: “In 2018, the United States’ largest worldwide bilateral trade-in-goods surplus was with

                   6   Hong Kong, at $31.1 billion. Exports totaled $37.4 billion and imports were $6.3 billion; Hong

                   7   Kong ranked ninth–largest among U.S. goods exports destinations . . . . U.S. exports of goods

                   8   and services to Hong Kong supported an estimated 188,000 jobs in 2015 (latest data available).”

                   9   Id.

               10              Many others have recognized Hong Kong’s status as a globally respected place to do

               11      business. See, e.g., Ex.3 A, Best Countries for Business – 2018 Ranking, Forbes (Dec. 2018) (list

               12      showing Hong Kong in third place on Best Countries for Business list); Ex. B, Census and

               13      Statistics Department, Hong Kong Special Administrative Region, Report on 2018 Annual Survey

               14      of Companies in Hong Kong with Parent Companies Located Outside Hong Kong (Oct. 2018)

               15      (noting that the United States had 290 companies with regional headquarters in Hong Kong). It

               16      holds that status in large part because it has a well-established legal system and relies on the rule

               17      of law. See Ex. C, The Government of the Hong Kong Special Administrative Region of the

               18      People’s Republic of China, Why Hong Kong? Sound Legal Framework.

               19              In particular, Hong Kong has robust laws and regulations regarding privacy. Hong

               20      Kong’s Basic Law4 (“Basic Law”) is Hong Kong’s constitution and is recognized by Mainland

               21      China. It prohibits “arbitrary or unlawful” searches of Hong Kong residents’ homes or premises,

               22      and safeguards the privacy of their communications from unwarranted inspection. See Ex. D,

               23      Basic Law ch. III art. 29 (regarding searches of homes or premises); id. at art. 30 (protecting

               24

               25      3
                         Citations to “Ex.” materials refer to exhibits to the Declaration of Leslie R. Caldwell filed
                       herewith.
               26
                       4
                         Ex. D, The Basic Law of the Hong Kong Special Admin. Region of the People’s Republic of
               27      China (Adopted at the Third Session of the Seventh Nat’l People’s Congress on April 4, 1990
                       Promulgated by Order No. 26 of the President of the People’s Republic of China on April 4,
               28      1990, Effective as of July 1, 1997), L.H.K. BLIS Cap. 2101 (unofficially numbered chapter)
                       (“Basic Law”).
                                                                                                 UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4                         FOR PROTECTIVE ORDER
                                                                                                 CASE NO. 3:18-CR-00465-MMC
                           Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 6 of 10


                   1   “[t]he freedom and privacy of communication of Hong Kong residents”). The Basic Law also

                   2   requires that the provisions of the International Covenant on Civil and Political Rights, which

                   3   protects the right of privacy, must remain in force and be implemented through the laws of the

                   4   Hong Kong Special Administrative Region. Id. art. 39; Ex. E, United Nations Human Rights,

                   5   Office of the High Comm’r, Int’l Covenant on Civil & Political Rights (Mar. 23, 1976), part III

                   6   art. 17. Further, the Hong Kong Bill of Rights Ordinance provides that “[n]o one shall be

                   7   subjected to arbitrary or unlawful interference with his privacy, family, home or correspondence

                   8   . . . .” Ex. F, Hong Kong Bill of Rights Ordinance (1991), L.H.K. Cap. 383, part II § 8 art. 14.

                   9   In addition, the Interception of Communications and Surveillance Ordinance (“ICSO”) prohibits

               10      unauthorized interceptions of communications and covert surveillance. Ex. G, ICSO (2006),

               11      L.H.K. Cap.589, part II §§ 4, 5. Hong Kong also has a strong personal data privacy protection

               12      law. See Ex. H, Personal Data (Privacy) Ordinance (1996), L.H.K. Cap. 486.

               13              Hong Kong law also recognizes legal privileges. It has both a legal advice privilege and

               14      a litigation privilege, as well as a common interest privilege. Ex. I, DLA Piper, Legal Privilege

               15      Global Guide at 57–60 (Mar. 15, 2019).

               16              Relying on the strength of these and other protections, numerous U.S. entities have

               17      extensive operations in Hong Kong. These include many of the largest and most prominent U.S.

               18      financial institutions—JPMorgan Chase, Citigroup, Wells Fargo, Goldman Sachs, Morgan

               19      Stanley, and Bank of America Merrill Lynch, to name only a few—all of which routinely handle

               20      sensitive financial and personal information on behalf of their customers and clients.5 Major

               21      U.S. technology, biotechnology, engineering, and pharmaceutical companies also operate in

               22      Hong Kong, including, for example, Qualcomm, Emerson Electric Co., Honeywell Int’l Inc.,

               23      Nvidia, Pfizer, Amgen, Allergan, Eli Lilly, and Dow Chemical.6 These entities are heavily

               24
                       5
                         Ex. J, JPMorgan Chase BK NA/JPMorgan Chase & Co., About Us; Citigroup Inc., Countries &
               25      Jurisdictions: Hong Kong SAR; Wells Fargo & Co., Asia Pac. Region & Int’l Locations;
                       Goldman Sachs Grp., Inc., Greater China Offices; Morgan Stanley, Office Locations in Hong
               26      Kong; Bank of America Merill Lynch, Locations Info.; State Street Corp., State Street in Hong
                       Kong & Contact Us.
               27
                       6
                         Ex. K, Emerson Elec. Co., About Us: Emerson in China; Honeywell Int’l Inc., Global
               28      Locations: Asia Pac.; Qualcomm, 12 Offices in Peoples Republic of China; Nvidia, Our

                                                                                               UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           5                        FOR PROTECTIVE ORDER
                                                                                               CASE NO. 3:18-CR-00465-MMC
                        Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 7 of 10


                   1   dependent on and must safeguard valuable intellectual property, including trade secrets and other

                   2   sensitive business information. As the government’s Exhibit K notes, Hong Kong also is a major

                   3   consumer of U.S. accounting services, with Deloitte, PricewaterhouseCoopers, Ernst & Young,

                   4   and KPMG each maintaining a major presence there while handling sensitive client matters.7

                   5   And many of the most prominent U.S. law firms—including, but not limited to, Jones Day

                   6   (counsel to Micron); Latham; Davis Polk & Wardwell; Gibson, Dunn & Crutcher; Kirkland &

                   7   Ellis; Latham & Watkins; Morrison & Foerster; O’Melveny & Myers; Paul, Weiss, Rifkind,

                   8   Wharton & Garrison; Sidley Austin; Simpson Thacher & Bartlett; Skadden, Arps, Slate,

                   9   Meagher & Flom; and Sullivan & Cromwell—have offices in Hong Kong, from which they

               10      regularly handle clients’ confidential and/or privileged information.8 As law firms, they have not

               11      only business interests in maintaining the confidentiality of their clients’ information, but

               12      professional and ethical obligations requiring that they do so. See Ex. N, Model Rules of Prof’l

               13      Conduct R. 1.6 (discussing lawyers’ confidentiality obligations to clients, including that “a

               14      lawyer shall make reasonable efforts to prevent the inadvertent or unauthorized disclosure of, or

               15      unauthorized access to, information relating to the representation of a client.”).

               16             If the government’s and Micron’s hyperbolic characterization of the information security

               17      threat were accurate, none of these law firms, financial institutions, accounting firms, or

               18      technology-related companies, could or would operate in Hong Kong. See U.S. Mot., ECF No.

               19      62 at 5–8. Instead, with no reasonable means to protect the sensitive, confidential, and/or

               20      privileged financial, legal or business information, data, trade secrets, or other intellectual

               21

               22

               23      Locations: Asia Reg’l Offices; Pfizer, Contact Us; Amgen, Contact Us; Allergan, In Hong Kong;
                       Eli Lilly & Co., Contact Us; Dow Chemical, Greater China Office.
               24      7
                         Ex. L, PricewaterhouseCoopers, PwC office locations in Hong Kong; KPMG, Hong Kong SAR;
                       Deloitte, China Office Directory; Ernst & Young, Offices in EY Greater China Region.
               25
                       8
                         Ex. M, Davis Polk & Wardwell LLP, Hong Kong; Gibson, Dunn & Crutcher LLP, Hong Kong;
               26      Kirkland & Ellis LLP, Hong Kong; Latham & Watkins LLP, Hong Kong; Morrison & Foerster
                       LLP, Hong Kong; O’Melveny & Myers LLP, Our Locations; Paul, Weiss, Rifkind, Wharton &
               27      Garrison LLP, Locations: Hong Kong; Sidley Austin LLP, Hong Kong; Simpson Thacher &
                       Bartlett LLP, Hong Kong Office; Skadden, Arps, Slate, Meagher & Flom LLP, Locations;
               28      Sullivan & Cromwell LLP, Hong Kong; see also Ex. R, Jones Day, Locations: Hong Kong,
                       Shanghai, Beijing (“Jones Day Asia-Pacific Offices”).
                                                                                                  UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             6                         FOR PROTECTIVE ORDER
                                                                                                  CASE NO. 3:18-CR-00465-MMC
                        Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 8 of 10


                   1   property in their possession, they would be forced to curtail or close their operations

                   2   immediately.

                   3          B.      Micron’s Own Conduct Belies DOJ and Micron’s Assertions Regarding the

                   4                  Alleged Information Security Threat in Hong Kong

                   5          Most telling is Micron’s own business conduct. Micron has a significant and established

                   6   presence in Mainland China. Ex. O, Micron Locations: China. The company has operated on the

                   7   Chinese mainland for more than ten years. Ex. P, Jing Shuiya, Driving Innovation to Meet

                   8   Demand, China Daily (Apr. 24, 2019, 16:31). According to Micron’s website, it has a DRAM

                   9   manufacturing facility in the Xi’an High-Tech Zone, an integrated circuit design center in

               10      Shanghai, design offices in Beijing and Shanghai, sales and marketing offices in Shanghai,

               11      Beijing, and Shenzhen, and a logistics center in Xiamen. Id.; Ex. O, Micron Locations: China;

               12      Ex. Q, Micron, Micron Tech., Inc. In China; Ex. P, Driving Innovation. Indeed, in an interview

               13      earlier this year, Micron’s Chief Executive Officer, Sanjay Mehrotra, boasted that Micron is

               14      “proud of the manufacturing plant in Xi’an” in which it has “invested heavily. . . to expand [its]

               15      capabilities to manufacture DRAM. . . modules as well as to enhance assembly and test

               16      capabilities.” Ex. P, Driving Innovation. The Micron CEO also highlighted that Micron has

               17      “invested heavily in R&D in the Chinese market,” and has “a large R&D center in Shanghai

               18      where excellent engineers are working on all aspects of Micron’s product portfolio from DRAM

               19      to flash solutions.” Id. Given that Micron appears to be comfortable researching, developing,

               20      and manufacturing DRAM technology in Mainland China, it is clearly unreasonable for DOJ and

               21      Micron to seek to prohibit UMC’s outside counsel in Hong Kong from reviewing evidence

               22      related to some of the same DRAM technology. U.S. Mot., ECF No. 62 at 4. Indeed, Micron’s

               23      stated “prefer[ence] that any review by defense counsel take place in the United States” simply

               24      smacks of hypocrisy. Micron’s Joinder, ECF No. 66 at 2.

               25             Continuing with double standards, the proposed protective order would impose

               26      geographic restrictions on UMC’s counsel that are stricter than those Micron appears to require
               27      of its own counsel. Jones Day, Micron’s counsel, has offices in Shanghai, Beijing, and Hong

               28      Kong. See Ex. R, Jones Day Asia-Pacific Offices. Jones Day’s website describes its Hong Kong

                                                                                                UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           7                         FOR PROTECTIVE ORDER
                                                                                                CASE NO. 3:18-CR-00465-MMC
                        Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 9 of 10


                   1   practice a “dynamic cross-border practice[]” that includes handling intellectual property matters.

                   2   See id. Jones Day could not fulfill its confidentiality and privilege obligations to its clients if its

                   3   claims, and those of DOJ, regarding the alleged information security threats in Hong Kong were

                   4   accurate.

                   5           Further, at least one of Jones Day’s Hong Kong-based lawyers has been involved in the

                   6   Micron civil litigation against UMC and Jinhua. Caldwell Decl. ¶ 2. If Micron can entrust Jones

                   7   Day with its sensitive, confidential, and/or privileged DRAM and other information in Hong

                   8   Kong, there is no principled basis for it to object to allowing lawyers in Latham’s Hong Kong

                   9   office to review the DRAM evidence at issue. Moreover, Latham takes significant precautions to

               10      ensure that its clients’ information and data is secure in all of the firm’s offices around the world,

               11      including Hong Kong.

               12              C.      The Burdens Imposed on UMC by the Government’s Proposed Protective

               13                      Order Are Significant And Unwarranted

               14              The proposed protective order would impose significant burdens on UMC and its outside

               15      counsel. As noted, one of the two lead partners representing UMC in this case resides in Hong

               16      Kong and works out of Latham’s Hong Kong office. Latham does not have an office in Taiwan,

               17      and requiring her to travel to Singapore or Japan each time she needs to review critical evidence

               18      in this case would impose more than a “slight inconvenience.” See U.S. Mot., ECF No. 62 at 8.

               19      The flight time alone from Hong Kong to Singapore or Tokyo is roughly four hours,

               20      approximately the same as the flight time from San Francisco to Chicago. Surely the

               21      government would not view frequent flights from the Northern District to Chicago simply to

               22      view key evidence as a “slight inconvenience” in the preparation of its case. Requiring the same

               23      from defense counsel, with no justification, impinges on UMC’s right to an effective defense.

               24              D.      The Additional Restrictions Micron Seeks to Impose Are Not Necessary or

               25                      Appropriate

               26              Micron seeks to impose additional limitations beyond those already agreed to by UMC
               27      and the government. See Micron’s Joinder, ECF No. 66 at 3–4. Namely, it seeks to prohibit

               28      review of Confidential Materials by defense counsel other than U.S.-barred attorneys of record in

                                                                                                  UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             8                         FOR PROTECTIVE ORDER
                                                                                                  CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69 Filed 09/25/19 Page 10 of 10


                   1   this case (and their staff), and to prohibit defense counsel’s experts from making copies of the

                   2   same. Id. These restrictions are unwarranted and overly burdensome, and have not been sought

                   3   by the government. Micron’s proposed prohibition on defense counsel’s experts making copies

                   4   of Confidential Materials unnecessarily limits the access of those most qualified to interpret them

                   5   based on their technological expertise. Indeed, for UMC’s expert(s) to physically visit Latham’s

                   6   U.S. offices each time he or she needs to review materials (materials the expert is expected to

                   7   analyze in depth) would be highly inconvenient. It would only add further challenges to UMC’s

                   8   effort to mount its defense. As to experts who may be located in the United States, such a

                   9   requirement is unnecessary and inappropriate, as the government apparently recognizes.

               10      III.   CONCLUSION

               11             For the reasons above, the terms in Paragraph 7(b) of the government’s protective order

               12      are unnecessary, unduly burdensome, and inappropriate. UMC requests that this Court modify

               13      the government’s proposed protective order to include Hong Kong in the list of locations in

               14      Paragraph 7(b) to which the parties can transport Confidential Material. UMC asks that the

               15      Court reject Micron’s other proposed modifications to the protective order.

               16

               17      Dated: September 25, 2019                        Respectfully submitted,

               18                                                       LATHAM & WATKINS LLP
                                                                        Leslie R. Caldwell
               19
                                                                        By:    /s/ Leslie R. Caldwell
               20

               21                                                       Attorneys for Defendant
                                                                        United Microelectronics Corporation
               22

               23

               24

               25

               26
               27

               28

                                                                                               UMC’S RESP. TO USA’S MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           9                        FOR PROTECTIVE ORDER
                                                                                               CASE NO. 3:18-CR-00465-MMC
